EXHIBIT 10.1
 
OFFICER AGREEMENT




THIS AGREEMENT (“Agreement”) is made and entered into this 5th day of January,
2007 (“Effective Date”), by and between Silgan Plastics Corporation (“Company”),
and Alan H. Koblin (“Officer”).


RECITALS


A.  Company is engaged in, among other things, the business of developing,
creating and manufacturing plastic packaging solutions for customers’ products
(the “Business”).  Company’s headquarters and principal place of business are
located in, and this Agreement is being signed in, St. Louis, Missouri.


B.           Officer is a senior officer of Company who is involved in, and has
significant responsibilities and confidential information regarding, Company’s
Business.


C.           Company desires that Officer sign this Agreement.


D.           Officer desires to sign this Agreement and be eligible for
severance as provided herein.


NOW, THEREFORE, in consideration of the above and of the mutual covenants and
agreements hereinafter set forth, Officer and Company agree as follows:


1.
Confidential Information.

 
 
(a)
Officer agrees to keep secret and confidential, and not to use or disclose to
any third-parties, except as directly required for Officer to perform Officer’s
employment responsibilities for Company, any of Company’s confidential,
proprietary and/or trade secret information concerning Company’s Business
learned, developed or otherwise acquired by Officer during the course of, or in
connection with, Officer’s employment with Company (“Confidential
Information”).  Confidential Information includes, among other things, Company’s
confidential information regarding its customers and prospective customers
(including but not limited to their needs, preferences, requirements, and likes
and dislikes), costs, pricing, profitability, sales and marketing strategies,
pricing policies, commission structures, contract terms and conditions,
operational methods, strategic plans, nonpublic personnel-related information,
nonpublic training materials, internal financial information, research and
development plans and activities, and the like.  Officer acknowledges that
Company exercises reasonable efforts to maintain the secrecy and confidentiality
of Confidential Information, and Officer agrees to treat Confidential
Information as secret and confidential so long as such information is not
generally known to the public.   The foregoing restrictions shall also apply to
Company’s subsidiaries’ Confidential Information.

 
 
-1-

--------------------------------------------------------------------------------

 
 
 
(b)
Officer acknowledges that any and all notes, records, sketches, computer
diskettes, nonpublic training materials, recordings and other documents obtained
by or provided to Officer, or otherwise made, produced or compiled during the
course of Officer’s employment with Company, which contain any Confidential
Information of Company or Company’s subsidiaries, regardless of the type of
medium in which it is preserved, are the sole and exclusive property of Company
and shall be given to Company (with no copies retained) upon Officer’s
termination of employment or on demand at any time by Company.

 
2.
Restrictions during Employment.  Officer agrees that throughout Officer’s
employment with Company, Officer shall (a) faithfully render such services as
may be delegated to Officer by Company; (b) devote Officer’s entire business
time, good faith, best efforts, ability, skill and attention to Company’s
Business; (c) not, directly or indirectly, compete, plan or prepare to compete,
or assist anyone else in competing or in planning or preparing to compete,
against Company; and (d) follow and act in accordance with all of Company’s
rules, policies and procedures with respect to the operation of Company.

 
3.
Post-Termination Restrictions.

 
 
(a)
Officer recognizes that (1) Company has spent substantial money, time and effort
over the years in developing and solidifying its relationships with its
customers and in developing its Confidential Information; (2) long-term customer
relationships often can be difficult to develop and require a significant
investment of time, effort and expense; and (3) Company pays its high-level
personnel such as Officer to, among other things, develop and preserve
Confidential Information, customer goodwill, and customer loyalty for and on
behalf of Company.  Accordingly, Officer agrees that for a period of (x) two (2)
years immediately following Officer’s last day of employment with Company (in
the event such employment is terminated by Officer or by Company with cause) or
(y) one (1) year immediately following Officer’s last day of employment with
Company (in the event such employment is terminated by Company without cause),
Officer shall not, directly or indirectly, on Officer’s behalf or on behalf of
any other person, firm, corporation, partnership or other entity, compete
against Company by:

 
 
(i)
providing, or supervising, managing or consulting in the provision of, any
services or products that are competitive with Company’s Business;

 
 
(ii)
becoming employed by, or providing services under contract or otherwise for, any
company providing services or products in competition with Company’s Business;

 
 
(iii)
providing, or supervising, managing or consulting in the provision of, any work
or activity that involves a product, process, apparatus, service or development
utilized by the Company in its Business to any customer of Company with whom
Officer or anyone under Officer’s direct supervision dealt at any time during
Officer’s last two (2) years of employment with

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
 
Company or about whom Officer acquired any Confidential Information while
Officer was employed by Company;

 
 
(iv)
soliciting, enticing, inducing, hiring, employing or seeking to employ any
salesperson, engineer, technician, manager or executive-level employee of
Company, who was employed by Company during Officer’s last six (6) months of
employment with the Company, to provide any services in competition with
Company’s Business.

 
 
(b)
The post-termination restrictions in Sections 3(a)(i) and (ii) shall apply only
in the United States, Canada, and such other countries where Company is engaged
in the Business, or is actively planning to engage in the Business, as of the
last day of Officer’s employment with Company.  Officer acknowledges and agrees
that the post-termination restrictions in Sections 3(a)(i) through (iv) are
reasonable and necessary to protect Company’s legitimate protectible interests
because, among other reasons, (i) of the narrow range of the activities
prohibited; (ii) of the Confidential Information to which Officer has and will
have access, which Officer agrees can have a useful competitive life of more
than two years; (iii) of Officer’s high-level position in Company, which
provides Officer with access to Company’s most sensitive Confidential
Information and access to and influence regarding Company’s most valuable and
sensitive customer relationships; (iv) there are many other areas and businesses
in which, and companies for which, Officer could work in view of Officer’s
background, and the restraints contained herein therefore should not impose any
undue hardship on Officer.  Officer further acknowledges and agrees that the
restrictions in Subpart 3(a)(iv) are reasonable because (1) Officer, as a
high-level employee, is in a position to identify, through Confidential
Information, Company employees most integral and/or critical to the success of
Company’s Business; (2) such restrictions protect against the possible loss or
misuse of Confidential Information by other Company employees; (3) such
restrictions protect the customer relationships and/or goodwill associated with
other Company employees; and (4) loss of one or more other Company employees, in
addition to Officer, would increase the risk of loss or misuse of Confidential
Information and/or customer relationships.

 
4.
Intellectual Property.

 
 
(a)
Officer agrees that any and all Confidential Information, ideas, inventions,
discoveries, patents, patent applications, technology, improvements, know-how,
copyrights, tangible works of expression, derivative works, trademarks, service
marks, trade secrets, and the like (“Intellectual Property”), which are
developed, conceived, created, discovered, learned, produced and/or otherwise
generated by Officer, whether individually or otherwise, during the time that
Officer is employed by Company, whether before or after execution of this
Agreement, whether or not during working hours, that relate to:  (a) current and
anticipated businesses and/or activities of Company; (b) Company’s current and
anticipated research or development; or (c) any work performed by Officer for
Company are and shall be

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
 
the sole and exclusive property of Company, and Company shall own any and all
worldwide right, title and interest in, to and under such Intellectual
Property.  Officer hereby agrees to assign, and assigns, to Company any and all
worldwide right, title and interest in, to and under such Intellectual
Property.  Officer hereby agrees, whenever requested to do so by Company, at
Company’s expense, to execute any and all applications, assignments or other
instruments which Company deems desirable or necessary to protect such
interests.  In the event that Company requests Officer to perform any of the
foregoing services following termination of Officer’s employment with Company,
Company agrees to compensate Officer for such services at a rate per hour equal
to the base salary that Officer received from Company at the time of Officer’s
termination.  In addition, Company shall reimburse Officer for all related
reasonable out-of-pocket expenses incurred in rendering such services.  Officer
further agrees to make a complete written disclosure to Company of any
Intellectual Property, when and as it arises, is conceived or is reduced to
practice, specifically pointing out the features or concepts that Officer
believes to be new or different.

 
 
(b)
Officer agrees that any Intellectual Property that is conceived, developed, or
reduced to practice by Officer within one (1) year immediately following the
termination of Officer’s employment with Company that relates to the actual or
foreseeable Business of Company will be presumed to have been made during the
term of Officer’s employment and will be the sole property of Company, unless
Officer presents sufficient evidence to Company satisfactory to rebut the
presumption.

 
5.
Non-Waiver of Rights.  Company’s failure to enforce at any time any of the
provisions of this Agreement or to require at any time performance by Officer of
any of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement, or any part
hereof, or the right of Company thereafter to enforce each and every provision
in accordance with the terms of this Agreement.

 
6.
Invalidity of Provisions.  If any provision of this Agreement is adjudicated to
be invalid or unenforceable under applicable law in any jurisdiction, the
validity or enforceability of the remaining provisions thereof shall be
unaffected as to such jurisdiction and such adjudication shall not affect the
validity or enforceability of such provisions in any other jurisdiction.  To the
extent that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited.

 
7.
Assignments.  This Agreement shall be freely assignable by Company to and shall
inure to the benefit of, and be binding upon, any other entity which shall
succeed to the Business.  Being a contract for personal services, neither this
Agreement nor any rights hereunder shall be assigned by Officer.

 
8.
Company’s Right to Recover Costs and Fees.  If Officer breaches or threatens to
breach the Agreement, Officer shall be liable for any attorneys’ fees and costs
incurred by Company in enforcing its rights hereunder.

 
 
-4-

--------------------------------------------------------------------------------

 
 
9.
Termination.

 
 
(a)
Officer’s employment with Company is terminable by Company, or by Officer,
without cause, at any time upon notice to the other party.  Company also may
terminate Officer’s employment with Company immediately for cause at any
time.  If Officer’s employment under this Agreement is terminated, for any
reason, with or without cause, Company shall have no liability whatsoever to
Officer other than to pay Officer the compensation due through Officer’s last
day of employment (subject to Subsection (b) below), and such termination shall
not diminish or affect in any way Officer’s post employment duties and
obligations under this Agreement.

 
 
(b)
Officer acknowledges that Officer is, and at all times will be, an
employee-at-will of Company and nothing herein shall be construed to alter or
affect such employee-at-will status.  Without limiting the generality of the
foregoing, as additional consideration for Officer’s execution of this
Agreement, in the event that Company terminates Officer’s employment without
cause, Company hereby agrees to provide Officer with (i) a payment of an amount
equal to one (1) year normal base salary, less applicable withholdings, (the
“Salary Payment”), with payment thereof to be made in equal monthly installments
over the course of the one (1) year period following the effective date of
termination, and (ii) a payment of an amount equal to the bonus Officer would
have received under Company’s applicable bonus plan for Officer for the year
during which Officer’s employment terminated had Officer’s employment not so
terminated, but pro rated based on the number of days Officer was employed by
Company during such year, less applicable withholdings, (the “Bonus Payment” and
together with the Salary Payment, the “Severance Payment”), with payment thereof
to be made during the first quarter of the year following the year during which
Officer’s employment terminated.  Officer understands, acknowledges and agrees
that no Severance Payment shall be due in the event that Company terminates
Officer’s employment for cause or Officer terminates his employment.

 
 
(c)
For purposes of this Agreement, “cause” shall mean and include Officer’s (i) act
of fraud, embezzlement, theft, bribery or any other act of comparable
dishonesty, disloyalty or breach of trust against the Company or any other
material violation of law that occurs during or in the course of Officer’s
employment with Company; (ii) damage to Company’s assets; (iii) improper use or
disclosure of Company’s confidential information; (iv) breach of Officer’s
obligations under this Agreement; (v) engagement in any competitive activity
which would constitute a breach of Officer’s duty of loyalty or of Officer’s
obligations under this Agreement; (vi) breach of any of Company’s policies;
(vii) willful and continued failure to perform Officer’s duties for Company
(other than as a result of incapacity due to physical or mental illness); or
(viii) willful conduct that is injurious to Company, monetarily or otherwise.

 
 
-5-

--------------------------------------------------------------------------------

 
 
10.
Amendments.  No modification or amendment of any of the provisions of this
Agreement shall be effective unless in writing specifically referring hereto,
and signed by the parties hereto.  This Agreement supersedes all prior
agreements and understandings between Officer and Company to the extent that any
such agreements or understandings conflict with the terms of this Agreement.

 
11.
Choice of Forum and Governing Law.  The parties acknowledge and recognize the
substantial contacts that they have and will continue to have with
Missouri.  Such contacts may include the following:  Company has its
headquarters in Missouri; Officer may perform certain employment duties in
Missouri; Officer will deal with, report directly or indirectly to and/or
receive strategic and/or management guidance or direction from executive-level
personnel based in Missouri; Officer may attend meetings in Missouri at which
Confidential Information may be disclosed; Officer will receive or be sent
Confidential Information originating from Company in Missouri; this Agreement
was formed in, accepted, and executed in Missouri; and the parties’ expectations
under this Agreement are based on Missouri law.  In light of the parties’
substantial contacts with the State of Missouri, and their significant interest
in ensuring that disputes as to the validity and enforceability of this
Agreement are resolved on a uniform basis, the parties agree that: (a) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be filed and conducted exclusively in St. Louis, Missouri; and (b) the
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Missouri, without regard for any conflict of law principles.

 
12.
Company’s Right to Injunctive Relief.  In the event of a breach or threatened
breach of any of Officer’s duties and obligations under the terms and provisions
of Sections 1, 2, 3, 4 or 11 hereof, Company shall be entitled, in addition to
any other legal or equitable remedies it may have in connection therewith
(including any right to damages that it may suffer), to temporary, preliminary
and permanent injunctive relief restraining such breach or threatened breach.
Officer hereby expressly acknowledges that the harm which might result to the
Business as a result of any noncompliance by Officer with any of the provisions
of Sections 1, 2, 3, 4 or 11 would be largely irreparable.  Officer specifically
agrees that if there is a question as to the enforceability of any of the
provisions of Sections 1, 2, 3, 4 or 11 hereof, Officer will not engage in any
conduct inconsistent with or contrary to such Sections until after the question
has been resolved by a final judgment of a court of competent jurisdiction.  Any
time during which Officer violates any restrictions on Officer under this
Agreement shall not count toward satisfying the time during which such
restrictions shall apply.

 
13.
Future Employment.  Officer shall disclose the existence of this Agreement to
any new employer that offers products or services that compete with the
Business.  Officer shall not, during or after employment with Company, make any
comments or other communications disparaging the goodwill or reputation of
Company, its employees or Business.  Officer consents to Company informing any
subsequent employer of Officer, or any entity which Company in good faith
believes is, or is likely to be, considering employing Officer, of the existence
and terms of this Agreement.

 
 
-6-

--------------------------------------------------------------------------------

 
 
14.
Transfers.  This Agreement shall continue and be in full force and effect
without re-execution in the event Officer is employed by Company in another
position or location.

 
PLEASE NOTE:  BY SIGNING THIS AGREEMENT, OFFICER IS HEREBY CERTIFYING THAT
OFFICER (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
OFFICER HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS OFFICER’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date first above written.

 
 

  /s/ Alan H. Koblin                     Officer:
Alan H. Koblin
                            Address:
13037 Fairfield Oaks Road
             
St. Louis, MO  63141
 

 
 

 
SILGAN PLASTICS CORPORATION
                           
By:
/s/ Russell F. Gervais
                   
Name:
Russell F. Gervais
                   
Title:
President
 

 
 
-7-